CAUSE NO. JD-77361-X

           ~IN~HE         MATTER OF .§                               IN THE DISTRICT COURT
                ~
                   .
                                     §
           5: -·   I
                                     §
.- :-
:-~-
    ~--


..1.: :_
           o-
           "'
                "-                   §                              305th JUDICIAL DISTRICT
    c-     :•·  .. --                §
                                     §
           ~


    0           ~~r
           -::- c~
    .,-    ~ TIMOTEO ARNOLDO POSADA §                               DALLAS COUNTY, TEXAS

                                                       ORDER

                       On this day came to be heard Respondent/Appellant's Motion to Waive

               Costs and Notice oflndigency. After reviewing the file and the arguments of

               Counsel, the Court makes the following findings and orders:

                  I. Respondent in this case and Appellant in Cause 05-13-00468-CV is Indigent

                       and is therefore entitled to proceed in his appeal without payment of costs.

                  2. Respondent/Appellant's Counsel has filed a Designation ofRecord on

                       Appeal with the Court Clerk and has requested the preparation of the

                       Reporter's Record by delivering a file marked copy of the Designation ·to the

                       Court Reporter, Pamela Sumler.

               Signed: .   (h¥1 Lfe (}()/ Lj